Case: 11-30032     Document: 00511787038         Page: 1     Date Filed: 03/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 13, 2012
                                     No. 11-30032
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LANCE JAMES,

                                                  Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-194


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Lance James, Louisiana prisoner # 462428, was convicted by a jury of
second degree murder and was sentenced to life in prison. The evidence linking
him to the murder consisted of the testimony of one eyewitness and James’s
confession. The Louisiana Fourth Circuit Court of Appeal rejected James’s
argument on appeal that he did not knowingly and voluntarily waive his rights
pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), and the Louisiana
Supreme Court denied review. James filed a 28 U.S.C. § 2254 petition, in which

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30032       Document: 00511787038          Page: 2    Date Filed: 03/13/2012

                                       No. 11-30032

he raised the validity of the waiver and a claim that counsel rendered ineffective
assistance. The district court denied the petition but granted a certificate of
appealability (COA) on the waiver issue.1 James now appeals.
       We review the district court’s findings of facts for clear error and its
conclusions of law de novo, using the same standard of review that was
applicable to the district court’s review of the state court decision. Rabe v.
Thaler, 649 F.3d 305, 308 (5th Cir. 2011). Under that standard, a federal court
may not grant relief on claims adjudicated on the merits in state court unless the
adjudication resulted in a decision that was (1) “contrary to, or involved an
unreasonable application of, clearly established Federal law, as determined by
the Supreme Court of the United States,” or (2) “based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding.” § 2254(d). This is a highly deferential standard. Harrington v.
Richter, 131 S. Ct. 770, 786-87 (2011). It is not enough that a federal court
would have decided the issue differently; the state court’s application of clearly
established federal law must have been objectively unreasonable. Renico v. Lett,
130 S. Ct. 1855, 1862 (2010); Blue v. Thaler, 665 F.3d 647, 654 (5th Cir. 2011).
       A defendant’s waiver of his Miranda rights must be knowing and
intelligent, and it must be voluntary, distinct inquiries that look to the totality
of the circumstances. Moran v. Burbine, 475 U.S. 412, 421 (1986). James, whose
IQ places him in the range of mild mental retardation, contends that his waiver
was not knowing and voluntary because of his mental capacity. According to
James, intelligence and mental state are key concerns in the analysis whether
his will was overborne. Further, he says, the evidence regarding his intelligence
shows that he did not understand his legal rights. He focuses on the evidence


       1
         The district court’s COA was granted on the “voluntariness of confession.” While the
question of whether a confession is “knowing” and whether it is “voluntary” involve discrete
inquiries, in context, we conclude that the district court was referring to the entirety of the
Miranda waiver issue and conclude that we therefore have jurisdiction over that issue.

                                              2
   Case: 11-30032   Document: 00511787038      Page: 3    Date Filed: 03/13/2012

                                  No. 11-30032

from state court competency hearings and, in particular, the testimony of an
examining doctor on one occasion that he had little understanding of his rights,
including his right to remain silent, which led to an initial finding of
incompetency. Thus, he argues, it may be inferred that he did not understand
his rights when he confessed.
      As the state appeal court applied the correct legal principles, and given the
absence of Supreme Court precedent holding a waiver to be invalid on materially
indistinguishable facts, the state court’s determination was not contrary to
clearly established federal law. See Rocha v. Thaler, 619 F.3d 387, 393 (5th Cir.
2010), cert. denied, 132 S. Ct. 397 (2011). In addition, as discussed below, the
state court’s determination was not objectively unreasonable.
      With respect to voluntariness, mental condition alone is insufficient to
show that a waiver was not voluntary, as Miranda protects against
governmental coercion. Colorado v. Connelly, 479 U.S. 157, 164-65, 169-70
(1986). James identifies no coercive tactics by the officers who interviewed him,
nor does the record reveal any. Absent any such evidence, the state court’s
determination that his waiver was voluntary was not unreasonable.
      As for James’s claim that his waiver was not knowing and intelligent,
there was evidence that James did not understand his rights when he was first
examined for competency. However, Dr. Raphael Salcedo testified that the
initial determination of incompetency was influenced by James’s nervousness
and evasiveness. After that first examination, he examined James four more
times and always found him competent. Dr. Richard Richoux concurred with Dr.
Salcedo’s testimony. Further, when James arrived at the forensic facility
following the trial court’s initial finding that he was not competent, he was
borderline competent. Although his overall IQ was 65, James’s verbal IQ, which
is linked to understanding of legal rights, was 72, which is in the borderline
range. The court of appeal also noted that James had sufficient intelligence and
awareness to construct an alibi, and both the trial court and the Fourth Circuit

                                        3
  Case: 11-30032    Document: 00511787038     Page: 4   Date Filed: 03/13/2012

                                 No. 11-30032

concluded that James’s responses on the tape of his confession suggested that he
understood his rights.
      Given the substantial deference owed the state court’s determinations, we
conclude that the district court did not err by denying James’s petition. We do
not reach the respondent’s harmless error argument.         James’s ineffective
assistance claim is not before the court as a COA was not granted on that issue.
See United States v. White, 307 F.3d 336, 339 n.1 (5th Cir. 2002).
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       4